UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-5084



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


VICTOR WARDELL WRIGHT,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.    Deborah K. Chasanow, District Judge.
(8:06-cr-00038-DKC)


Submitted:   January 28, 2008          Decided:     February 19, 2008


Before NIEMEYER and GREGORY, Circuit Judges, and WILKINS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Brian W. Stolarz, KIRKPATRICK & LOCKHART PRESTON GATES ELLIS,
L.L.P., Washington, D.C., for Appellant. Rod J. Rosenstein, United
States Attorney, Barbara S. Skalla, Assistant United States
Attorney, Greenbelt, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          After a jury trial, Victor Wright was convicted for

possession of a firearm by a convicted felon, in violation of 18

U.S.C. § 922(g)(1) (2000), and sentenced to 235 months in prison.

Wright appeals, contending that:    (1) the district court erred in

denying the motion to suppress the firearm seized from the car; (2)

the district court erred in denying the motion to reopen the case

to hear additional testimony; (3) the evidence was insufficient to

convict him; and (4) the district court erred by sentencing him to

235 months in prison.    Finding no error, we affirm.

          Wright first argues that the district court erred by

denying his motion to suppress the firearm.    Wright’s vehicle was

disabled in a travel lane of the Capital Beltway in Maryland, and

an officer stopping to assist Wright spotted an illegal firearm

between the passenger and driver’s seats.      He argues that the

officer, Sergeant Rivers, had neither the requisite reasonable

suspicion nor probable cause to justify the seizure of Wright,

thus, the firearm was a product of an illegal search.   This court

reviews the factual findings underlying the denial of a motion to

suppress for clear error and the legal conclusions de novo. United

States v. Johnson, 400 F.3d 187, 193 (4th Cir.), cert. denied, 126

S. Ct. 134 (2005).      We consider the evidence in the light most

favorable to the party who prevailed in the district court. United

States v. Seidman, 156 F.3d 542, 547 (4th Cir. 1998).


                                - 2 -
            Contrary to Wright’s assertion, Sergeant Rivers did not

need to have reasonable suspicion or probable cause when he stopped

on the roadway behind Wright.     Wright’s vehicle was broken down in

a travel lane of a busy highway, impeding traffic and causing

delays, and Sergeant Rivers stopped to assist Wright.           Sergeant

Rivers’ stop to assist the disabled vehicle does not implicate the

Fourth Amendment; thus, Wright was not seized.           See Florida v.

Bostick, 501 U.S. 429, 434 (1991).        As Rivers was walking past

Wright’s car to speak with Wright, who was standing near the front

of the car, Rivers looked through the open window and saw a firearm

in plain view.   Under the plain view doctrine, Sergeant Rivers was

authorized to make a warrantless seizure of the handgun from the

vehicle because he possessed probable cause that the vehicle

contained evidence of a crime.     See Texas v. Brown, 460 U.S. 730,

741 n.6 (1983); United States v. Jackson, 131 F.3d 1105, 1109 (4th

Cir. 1997).1

            To the extent Wright argues that Rivers’ testimony should

be discredited because photographs taken of the front seat and the

weapon are inaccurate as items had been moved, the court heard

testimony    about   this   contention,   and   Rivers   was   thoroughly

questioned about seeing the weapon.         The district court, after

hearing the evidence at the suppression hearing, determined that


     1
      Under Md. Code Ann., Crim. Law, § 4-203 (2006), it is illegal
to transport a handgun, subject to certain exceptions not
applicable here.

                                  - 3 -
Rivers’ testimony was credible.     Credibility determinations are

within the province of the trier of fact and are not reviewable on

appeal.   See United States v. Saunders, 886 F.2d 56, 60 (4th Cir.

1989).    Accordingly, we conclude the seizure of the handgun was

lawful and the court properly denied the suppression motion.

           Wright next argues that the district court erred when it

refused to reopen the defense case to permit a witness to testify.

During trial, an unsubpoenaed witness for the defense, Bobby

Thompson, was scheduled to testify but failed to appear at the

courthouse at the appointed time.      The district court instructed

defense counsel to tell Thompson to return to the courthouse, but

Thompson did not arrive before the close of evidence.        Counsel

moved to reopen the defense case to allow Thompson to testify the

following morning, but the court denied the motion, finding that

Thompson was not a critical witness.

           The district court’s denial of a motion to reopen a case

is reviewed for abuse of discretion.     United States v. Abbas, 74

F.3d 506, 510-11 (4th Cir. 1996). In making its determination, the

court must consider factors such as the timeliness of the motion,

character of the testimony, and the effect of granting the motion.

Id.   Specifically, the moving party must provide a reasonable

explanation for failing to present the evidence in the case-in-

chief, the evidence should be relevant, admissible, or helpful to

the jury, and the reopening of the case should not imbue the


                               - 4 -
evidence with distorted importance, prejudice the opposing party’s

case, or preclude the adversary from meeting the evidence offered.

Id.

           Here, defense counsel stated that Thompson was not in the

courthouse because a detective involved in the case asked to meet

Thompson at his home, and he left to comply.        The court instructed

counsel to tell Thompson to return to the court, but Thompson did

not   comply   in   a   timely   fashion.   Also,   the   district   court

determined that the proffered testimony would not be helpful to the

jury in assessing whether the gun was in the car when Nena Smith,

the car’s owner, bought it.       There was no suggestion in the case-

in-chief that Thompson had any information about the firearm.

Finally, reopening the case to permit Thompson to testify would

have placed a distorted weight on Thompson’s testimony.         The court

had already instructed the jury that the evidence was closed and

the case would be moving on to a different phase.         We conclude the

district court did not abuse its discretion when it denied the

defense motion to reopen the case.

           Wright next asserts that there was insufficient evidence

to convict him of being a felon in possession of a firearm.              A

jury’s verdict must be sustained if there is substantial evidence,

taking the view most favorable to the Government, to support it.

Glasser v. United States, 315 U.S. 60, 80 (1942).         This court has

“defined ‘substantial evidence’ as ‘evidence that a reasonable


                                    - 5 -
finder of fact could accept as adequate and sufficient to support

a conclusion of a defendant’s guilt beyond a reasonable doubt.’”

United States v. Smith, 451 F.3d 209, 216 (4th Cir.) (quoting

United States v. Burgos, 94 F.3d 849, 862 (4th Cir. 1996) (en

banc)), cert. denied, 127 S. Ct. 197 (2006).                 This court “must

consider circumstantial as well as direct evidence, and allow the

government the benefit of all reasonable inferences from the facts

proven to those sought to be established.”                   United States v.

Tresvant, 677 F.2d 1018, 1021 (4th Cir. 1982).           In evaluating the

sufficiency    of   the   evidence,    this   court   does    not   review   the

credibility of the witnesses and assumes that the jury resolved all

contradictions in the testimony in favor of the Government. United

States v. Romer, 148 F.3d 359, 364 (4th Cir. 1998).                 This court

“can reverse a conviction on insufficiency grounds only when the

prosecution’s failure is clear.”         United States v. Moye, 454 F.3d

390,   394   (4th   Cir.)   (internal     quotation    marks    and   citation

omitted), cert. denied, 127 S. Ct. 452 (2006).

             To prove that Wright was a felon in possession of a

firearm, under 18 U.S.C. § 922(g)(1), the Government needed to

demonstrate that: (1) Wright previously had been convicted of a

crime punishable by a term of imprisonment exceeding one year; (2)

Wright knowingly possessed, transported, or received the firearm;

and (3) the possession was in or affecting commerce, because the

firearm had traveled in interstate or foreign commerce. See United


                                      - 6 -
States v. Langley, 62 F.3d 602, 606 (4th Cir. 1995) (en banc).

Wright stipulated that he had previously been convicted of a crime

punishable by imprisonment for a term exceeding one year.          ATF

Agent Hermann testified as to the firearm’s movement in interstate

and foreign commerce.   Finally, Sergeant Rivers stopped to assist

Wright’s disabled vehicle and saw the firearm in plain view as he

walked past the vehicle.      Wright argues that Sergeant Rivers’

testimony was not credible, and the defense witnesses’ testimony

that the firearm had been in the car for weeks, and did not belong

to Wright, was credible.      Again, this court will not review a

factfinder’s   credibility   assessments   on   appeal.   See   United

States v. Saunders, 886 F.2d 56, 60 (4th Cir. 1989) (citations

omitted). We conclude there was sufficient evidence to support the

jury’s verdict.

          Finally, Wright contends that his sentence was unlawful

because it was based upon erroneous findings of fact about his

criminal record and was improperly enhanced for obstruction of

justice and drug-related activity. The presentence report assigned

a base offense level of 24, with a two-level increase because the

handgun was stolen, see U.S. Sentencing Guidelines Manual (USSG)

§ 2K2.1(b)(4) (2005), and a two-level enhancement for obstruction

of justice for subornation of perjury.     See USSG § 3C1.1.    Because

Wright qualified as an armed career offender, his offense level was

raised to 33, his criminal history score was VI, and his Sentencing


                                - 7 -
Guidelines range was 235 to 293 months in prison.                  Wright was

sentenced to 235 months--the bottom of the advisory guidelines

range.

          The district court did not enhance Wright’s sentence

based upon obstruction of justice or other drug-related activity.

While the presentence report recommended applying the obstruction

of justice enhancement, the only enhancement applied at sentencing

that affected Wright’s ultimate sentence was the finding of armed

career criminal status, which automatically raised his offense

level to 33, rather than the lower calculated level.             See § 4B1.4.

Wright’s argument that his sentence was improperly enhanced based

upon obstruction of justice and drug-related activity is meritless.

          As   to   the   finding   that     Wright   was   an   armed   career

criminal, the court relied on two distribution of cocaine charges

and one assault with intent to prevent lawful apprehension charge.

Wright did not object at sentencing to the use of these three

felonies to enhance his sentence.2          He now contends that the court

erred because it did not rely on “conclusive court documents when

determining the nature of a prior conviction,” and the court made

conclusory statements without referencing the precise convictions.


     2
      Wright contends in his reply brief that trial counsel was
ineffective for failing to raise objections at sentencing. Because
ineffective assistance claims are generally not cognizable on
direct appeal, United States v. King, 119 F.3d 290, 295 (4th Cir.
1997), and because new claims may not be raised in reply briefs,
Hunt v. Nuth, 57 F.3d 1327, 1338 (4th Cir. 1995), we decline to
consider this claim.

                                    - 8 -
Wright does not argue that the predicate offenses do not qualify.

The presentence report made it abundantly clear that Wright had

three felony convictions and outlined the dates and place of each

conviction.        Wright’s argument that the court was required to

reiterate    the    specifics   of   each    conviction   at   sentencing   is

meritless.

            We affirm Wright’s conviction and sentence.          We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.

                                                                    AFFIRMED




                                     - 9 -